Argued October 3, 1949.
In an opinion dismissing plaintiff's exceptions to the Chancellor's adjudication and decree nisi, the learned court en banc said: "The plaintiff, by his bill, seeks to restrain the defendants from the use of the name `Delco Valet Service', because for ten years the plaintiff has been using the name `Delco Cleaners and Dyers' and *Page 109 
thereby contends that he is entitled to protection in the use of such a name.
"The Chancellor refused to restrain the use of the name `Delco Valet Service' by the defendants, on the ground that `Delco', in a colloquial sense, is a descriptive or geographical term [meaning Delaware County] and cannot be exclusively appropriated by anyone, unless such name has taken on a `secondary meaning'. The Chancellor's refusal to grant relief is based upon the finding that the plaintiff had not established a `secondary meaning.'" In his brief "appellant agrees that this issue [as stated in the foregoing sentence] controls his appeal, . . ."
Decree affirmed.